Citation Nr: 0319242	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar segment of the spine with 
spondylosis, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for maxillary 
sinusitis.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

4.  Entitlement to a compensable evaluation for Dupuytren's 
contracture with a nodule of the right foot.

5.  Entitlement to a compensable evaluation for Dupuytren's 
contracture with a nodule of the left foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
December 1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee.  In June 1999, the 
claim was remanded to the RO for additional development; the 
claim has since been returned to the Board for review.


REMAND

Since the claim was remanded in June 1999, a significant 
change in the law has occurred - specifically the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2002).  

Review of the claims file reveals that after the Board 
remanded the claim, the RO issued a Supplemental Statement of 
the Case in September 2002.  A review of the SSOC does not 
reveal a complete reference to the VCAA.  Moreover, a review 
of the SSOC does not reveal that the veteran was notified of 
the evidence he needed to supply and what VA would do in 
order to assist him with his claim.  Additionally, the record 
reflects that the RO issued a VCAA letter in July 2002.  
However, the VCAA letter does not address the issues that are 
now before the Board.  Accordingly, the Board finds that VA 
has not satisfied its duty under the VCAA to notify and 
assist the appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, and of significance in this instance, the rating 
criteria for lower back disabilities, specifically those 
dealing with degenerative disc disorders, have changed so 
that neurological symptoms may be separately rated.  See 38 
C.F.R. Part 4, Diagnostic Code 5293 (2002).  Hence, in 
returning the claim to the RO, the veteran should be afforded 
contemporaneous and thorough VA examinations, to be conducted 
by an orthopedist and neurologist, in order to determine the 
current severity of the veteran's service-connected low back 
disability, to include the effect of the disability on the 
veteran's functional capabilities.  See Littke v. Derwinski, 
1 Vet. App. 90 (1991).  The United States Court of Appeals 
for Veterans Claims, hereinafter the Court, has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from her to 
substantiate his claim.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
recent medical treatment received for his 
disabilities of the feet, sinuses, ears, 
and back, since 1994 and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  [The RO should note that the 
veteran lives in Clarksville, Tennessee, 
which is near Fort Campbell, Kentucky.  
Since retiring from the US Air Force, he 
may have obtained and received treatment 
at Fort Campbell and those records should 
be obtained.]   Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2002).

3.  The RO should schedule the veteran 
for an examination of the veteran's lower 
back.
The report of the examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of the lumbar 
segment of the spine.  
 
The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

The RO should specifically inform the 
veteran that a failure to report for his 
examinations may result in an adverse 
action against his claim.

4.  The veteran is to be afforded a 
special podiatry examination for the 
purpose of ascertaining the current 
severity of the veteran's service-
connected bilateral foot conditions.  All 
indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The RO should request that 
the examining podiatrist comment upon any 
relationship that may exist between the 
veteran's service-connected disabilities 
and any other condition or disability now 
affecting the feet.  If there is no 
relationship, then this should be so 
noted.  

The report of the examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of the feet in 
accordance with 38 C.F.R. §§ 4.40 and 
4.45 (2002).

Also, 38 C.F.R. Part 4, Diagnostic Code 
8524 (2002) [the code under which the 
veteran's Dupuytren's contracture of both 
feet is rated] provides the criteria 
applicable to rating the level of 
disability caused by the veteran's foot 
conditions.  This Diagnostic Code 
categorizes the type of paralysis into 
two parts - complete and incomplete 
paralysis.  Under incomplete paralysis, 
the type of paralysis is further broken 
down into three categories:  severe, 
moderate, and mild.  With these 
categories in mind, the examiner should 
classify the veteran's service-connected 
foot conditions, distinguishing among the 
categories and using the results of all 
tests obtained.

The claims folder and this Remand are to 
be made available to the examiner for 
review before the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The veteran is to be afforded an 
examination to determine the extent of 
the veteran's service-connected 
sinusitis.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  Additionally, the 
examiner should note the different, along 
with the similar, symptoms produced by 
the veteran's condition.  The claims 
folder and this Remand are to be made 
available to the examiner for review 
prior to the examination.  Also, it is 
requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim.  In 
adjudicating the claim, the RO must take into account the 
change in the rating criteria for hearing loss and 
degenerative disc disease.  The appellant is hereby notified 
that he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. W. GREENTSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



